Case 4:19-cr-10017-KMM Document 45 Entered on FLSD Docket 03/04/2020 Page 1 of 1



                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA

                           CASE NO. 19-CR-10017-MOORE

  UNITED STATES OF AMERICA,

  vs.

  DONALD HOWARD CONKRIGHT,

       Defendant.
  __________________________________________/


                              MINUTES CRIMINAL TRIAL
                                DATE: March 4, 2020
                              TIME: 5 Hours, 30 Minutes

  GOVERNMENT:              AUSA Lindsey Lazopoulos Friedman and
                           AUSA Yisel Valdes

  DEFENSE COUNSEL:         AFPD Stewart G. Abrams

  COURT CLERK:             Christine A. Weech

  REPORTER:                Diane Miller

  INTERPRETERS:            N/A

                                    PROCEEDINGS

  Oral Argument on evidentiary motion.
  Testimony:
         1. Donald Howard Conkright
         2. Victoria Eder
  Defense Resets
  Closing Arguments
  Jury Instructions
  Jury Begins Deliberations: 11:45 a.m.
  Jury Returns Verdict: 1:15 p.m.
  VERDICT: GUILTY as to All Counts

  SENTENCING SET FOR: 5/11/2020 at 9:00 a.m.

  Court adjourns.
